DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election without traverse of Group II (claims 3-7) in the reply filed on 11/21/2022 is acknowledged.
Claims 1-2 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 11/21/2022.
Response to Amendment and Status of Claims
	Applicant’s amendment filed 11/21/2022 has been entered. Claim 3 has been amended, and no claims have been added or cancelled. Claims 1-2 are withdrawn. Accordingly, claims 1-7 are pending with claims 3-7 under examination.
Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
Claim Objections
Claim 3 is objected to because of the following informalities:
Claim 3 recites “…comprising -preparation of a composite powder dissolving yttrium nitrate…” which should be corrected to “ comprising: preparation of a composite powder, which comprises the following steps: dissolving yttrium nitrate…” or corrected to a similar/grammatically correct sentence structure.
Claim 3 recites “…-sintering of the W-Y2O3-ZrO2 composite powder loading the W-Y2O3-ZrO2 composite powder…” which should be corrected to “…[[-]]sintering of the W-Y2O3-ZrO2 composite powder, which comprises the following steps: loading the W-Y2O3-ZrO2 composite powder…” or corrected to a similar/grammatically correct sentence structure.
Claim 3 recites “heating while stirring until that the resulting mixture becomes transparent” on lines 4-5 on page 2 of claim 3; the “that” after “until” should be deleted.
Claim 3 recites “stirring the resulting solution at 140 °C until that the solution is completely volatilized” on lines 6-7 on page 2 of claim 3; the “that” after “until” should be deleted.
Appropriate correction is required.
Recommended Claim Amendments
	In claim 3, the limitation “dissolving yttrium nitrate, zirconium nitrate, and surfactant triethanolamine, with a certain proportion, in an appropriate amount of deionized water respectively” is recommended to be amended to “dissolving yttrium nitrate, zirconium nitrate, and surfactant triethanolamine”, as the limitation of “with a certain proportion” is redundant.
	In claim 3, the limitation “to obtain a precipitated block, i.e. a precursor” in lines 7-8 on page 2 of claim 3 should either be amended to “to obtain a precipitated block” or “to obtain” in the interest of improving clarity and avoiding redundancy, since the term “a precipitated block” is never used in the remainder of independent claim 3 or any of the dependent claims.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 3-7 are rejected under 35 U.S.C. 103 as being unpatentable over Luo et al. (CN109234557A; Espacenet English machine translation cited and attached) in view of Liujie et al. (CN106825611A; Espacenet English machine translation cited and attached).
Regarding claim 3, with regard to "A method for preparing the high-hardness composite oxide dispersion-strengthened tungsten alloy," Luo teaches a preparation method of an ultrafine high hardness W-Y2O3 composite material (Abstract).
With regard to "comprising preparation of a composite powder dissolving yttrium nitrate, zirconium nitrate, and surfactant triethanolamine, with a certain proportion, in an appropriate amount of deionized water respectively, and stirring to be dispersed uniformly respectively, to obtain an aqueous yttrium nitrate solution, an aqueous zirconium nitrate solution, and an aqueous triethanolamine solution respectively; mixing the aqueous yttrium nitrate solution, the aqueous zirconium nitrate solution, and the aqueous triethanolamine solution, to obtain a mixed solution; heating while stirring the mixed solution to 100° C, pouring a solution of ammonium metatungstate dissolved in deionized water thereto, and continuing heating while stirring until that the resulting mixture becomes transparent; adding a solution of an appropriate amount of oxalic acid thereto, stirring the resulting solution at 140° C until that the solution is completely volatilized, to obtain a precipitated block, i.e. a precursor;", Luo teaches mixing yttrium nitrate (hexahydrate), triethanolamine, ammonium metatungstate, deionized water, and oxalic acid, and stirring at a temperature of 110-130°C [0011], and a precursor powder was obtained [0011], which meets the BRI of the claimed “precipitated block, i.e. a precursor”; it is prima facie expected that because that in the Luo, the resulting powder is obtained after stirring and drying/evaporating, a person of ordinary skill in the chemical arts would ascertain that the powdery precipitate is in the form of a dry precipitate cake (i.e. “block”). As such, the claimed “block” is interpreted as a relatively loose, powdery block, which is expected to be the same form factor as Luo’s in view of the similar processing conditions of precipitation and evaporating (due to the warm temperature and “powder” final form factor), absent an indication of what the claimed “block” specifically means. With regard to the stirring temperature of Luo, which is close, but not overlapping with the claimed temperatures of 100°C and 140°C, a prima facie case of obviousness exists where the claimed ranges or amounts do not overlap with the prior art but are merely close (MPEP 2144.05 I.). Furthermore, "[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation" (MPEP 2144.05). Although Luo does not explicitly teach preparing a separate aqueous solution for each of the three components, and the claimed order of steps for mixing the solutions, Luo does teach mixing all of the components together to form an aqueous solution [0011] (aqueous due to the use of DI water as a solvent); selection of any order of performing process steps is prima facie obvious in the absence of new or unexpected results (MPEP 2144.04 IV. C.). With regard to “transparent”, it is prima facie expected that the solution is transparent in view of the same compounds being used and substantially similar processing conditions.
With regard to "drying the precursor, and grinding the dried precursor, to obtain a precursor powder; and reducing the precursor powder in a hydrogen atmosphere, to obtain a W-Y2O3-ZrO2 composite powder;" Luo teaches grinding the precursor powder, putting the powder in a tube furnace, and reducing the powder in a hydrogen atmosphere to obtain a W-Y2O3 composite powder [0011].
With regard to "sintering of the W-Y2O3-ZrO2 composite powder loading the W-Y2O3-ZrO2 composite powder into a graphite mold and compacting, putting the loaded graphite mold into a spark plasma sintering furnace, applying a pre-pressure to the W-Y2O3-ZrO2 composite powder, vacuuming the spark plasma sintering furnace, and subjecting the W-Y2O3-ZrO2 composite powder to a two-stage heat-preservation sintering; " Luo teaches putting the composite powder in a graphite mold, then putting the graphite mold in a discharge (i.e. spark) plasma sintering furnace, vacuumizing the sintering furnace at room temperature, then performing a two-stage sintering process [0015]. With regard to the “pre-pressure” and “compacting”, a person of ordinary skill in the powder metallurgical arts would understand that compaction of powder is a necessary and intrinsic step in spark plasma sintering; the “spark plasma” in “spark plasma sintering” is achieved by passing pulses of current through electrically conductive punches (hence the use of a graphite mold, which is also electrically conductive), which compact (i.e. pressure) then simultaneously compact and pass electrical pulses through the powder being compacted.
With regard to "and cooling the sintered W-Y2O3-ZrO2 composite powder in the spark plasma sintering furnace to ambient temperature, to obtain a block of the W- Y2O3-ZrO2 alloy;", Luo teaches cooling “it” (i.e. the mold+sintered powder) down to room temperature [0015]. It is understood that in view of the powder having been sintered in a mold via spark plasma sintering (SPS), wherein sintering is powder consolidation process, that the powder is in the form of a consolidated, sintered alloy block.
With regard to "wherein the high-hardness composite oxide dispersion-strengthened tungsten alloy consists essentially of a tungsten phase, and nano-scale Y2O3 and ZrO2 particles dispersed in the tungsten phase," Luo teaches that the composite material is composed of tungsten and yttrium oxide (Y2O3) [0026]. With regard to “nano-scale”, Luo teaches that the large particle size is about 400 nm, and the small particle size is below 50 nm [0022], which meets the BRI of “nano-scale”, absent a specific indication of what “nano-scale” means. With regard to the claimed “consists essentially of” transitional phrase, absent a clear indication in the specification or claims of what the basic and novel characteristics actually are, "consisting essentially of" will be construed as equivalent to "comprising." (MPEP 2111.03 III.).
Luo is silent regarding any use of zirconium or zirconium nitrate, and as such, is silent regarding the claimed limitation requiring zirconium or zirconium oxide. Luo is additionally silent regarding "wherein there is a Y-Zr-O ternary phase structure at a coherent/semi-coherent interface in the high-hardness composite oxide dispersion-strengthened tungsten alloy”.

Liujie teaches a tungsten-doped alloy powder (Abstract) comprising adding zirconium nitrate to an acidic, aqueous solution of ammonium paratungstate and yttrium nitrate [0011]- [0017]. After subjecting the obtained powder to additional processing steps such as calcination and hydrogen reduction [0027], the resulting doped tungsten alloy powder is composed of a majority of tungsten (93-98%), and a balance of zirconia (i.e. zirconium oxide, i.e. ZrO2) and yttrium oxide (i.e. Y2O3) [0030].
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the process of Luo to include a step of adding zirconium nitrate in the prepared solution, as there would be a reasonable expectation of successfully producing a tungsten-based alloy (that also has yttrium oxide) that contains ZrO2; including ZrO2 in the final product is advantageous because ZrO2 is very important structural and functional material with excellent thermal properties, mechanical properties, electrical properties, and high wear resistance and corrosion resistance [0004], and is used to strengthen the tungsten alloy and improve the performance of the tungsten alloy [0004]. Thus, with regard to the limitation in claim 3 of "wherein there is a Y-Zr-O ternary phase structure at a coherent/semi-coherent interface in the high-hardness composite oxide dispersion-strengthened tungsten alloy”, and all other instances of Zr and ZrO2 as claimed in claim 3, it is prima facie expected that there is at least one Y-Zr-O ternary phase structure present in the entire composite material “at a coherent/semi-coherent interface” in the alloy, in view of the same initial starting ingredients being used such as yttrium nitrate, triethanolamine, ammonium metatungstate, and oxalic acid (all in Luo), zirconium nitrate (in Liujie), as well as similar processing conditions such as stirring and heating, evaporating, grinding, spark plasma sintering, and cooling; in addition, all three elements – Y, Zr, and O – would be present, which means that based on the above-discussed processing conditions which are substantially similar, there is a reasonable presumption that a Y-Zr-O ternary structure would be present.
Regarding claim 4, Luo and Liujie teach the method of claim 3 above, and Luo further teaches that during the hydrogen reduction step in one example, the precursor powder is subjected to a first step of reduction at 600°C for 60 minutes, and then at 800°C for 120 minutes [0039], which meets the claimed temperature ranges and durations in claim 4. In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists (MPEP 2144.05 I.). With regard to “pyrolysis”, this is prima facie expected to occur based on the same compounds being used from the proposed modification of Luo with Liujie, and in view of the processing conditions being substantially identical.
Regarding claim 5, Luo and Liujie teach the method of claim 3 above, and Luo further teaches that the temperature is first raised to 800-850°C, and then kept warm for 4-6 minutes, then again raised to 1600-1650°C and kept warm for 30-60 seconds [0015], which overlaps with the claimed temperature ranges and durations in claim 5. In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists (MPEP 2144.05 I.).
Regarding claims 6 and 7, Luo and Liujie teach the method of claims 3 and 5 above, respectively, and Luo further teaches that during the sintering process, the pressure does not exceed 14 MPa (in the beginning), and then the pressure thereafter does not exceed 50 MPa, which overlaps with the claimed pressure ranges in claim 6 and 7. With regard to the “constant heating rate” in claims 6 and 7, Luo teaches that the heating rate is 100°C/min, which is a constant rate. In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists (MPEP 2144.05 I.). 


Claims 3-5 are rejected under 35 U.S.C. 103 as being unpatentable over Liu et al. (CN110512107B; Espacenet English machine translation cited and attached).
NOTE: In the interest of clarity of the record and compact prosecution: the instant application and CN ‘107 share the following common inventors: Laima Luo, Yucheng Wu, Xiang Zan, Xiaoyong Zhu.
The following inventors are present in CN ‘107 but not in the instant application: Dongguang Liu, Xiaoyue Tan, Yufen Zhou.
The following inventors are present in the instant application, but not in CN ‘107: Zhihao Zhao, Gang Yao.
Thus, in view of CN ‘107 naming additional inventors not present in the instant application, CN ‘107 qualifies as prior art under 102(a)(1), absent a statement and/or affidavit/declaration excepting CN ‘107 as prior art (see MPEP 2153.01(a)).
	Regarding claim 3, with regard to "A method for preparing the high-hardness composite oxide dispersion-strengthened tungsten alloy as claimed in claim 1," Liu teaches a preparation method of a tungsten-based composite material strengthened by rare earth oxides [0002]
With regard to "comprising preparation of a composite powder dissolving yttrium nitrate, zirconium nitrate, and surfactant triethanolamine, with a certain proportion, in an appropriate amount of deionized water respectively, and stirring to be dispersed uniformly respectively, to obtain an aqueous yttrium nitrate solution, an aqueous zirconium nitrate solution, and an aqueous triethanolamine solution respectively, mixing the aqueous yttrium nitrate solution, the aqueous zirconium nitrate solution, and the aqueous triethanolamine solution, to obtain a mixed solution" Liu teaches adding yttrium nitrate, zirconium nitrate, triethanolamine to deionized water [0010],[0026] and mixing. With regard to "pouring a solution of ammonium metatungstate dissolved in deionized water thereto, and continuing heating while stirring until that the resulting mixture becomes transparent;" Liu teaches adding ammonium metatungstate (hereinafter “AMT”) [0010]. With regard to “transparent”, it is prima facie expected that the solution is transparent in view of the same compounds being used and substantially similar processing conditions. Although Liu does not explicitly teach preparing a separate aqueous solution for each of the three components, and the claimed order of steps for mixing the solutions, Liu does teach mixing all of the components together to form an aqueous solution [0010],[0026] (aqueous due to the use of DI water as a solvent); selection of any order of performing process steps is prima facie obvious in the absence of new or unexpected results (MPEP 2144.04 IV. C.). 
With regard to "heating while stirring the mixed solution to 100° C," Liu teaches heating and stirring the (above) mixed solution [0010].  "[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation." (MPEP 2144.05).
With regard to "adding a solution of an appropriate amount of oxalic acid thereto, stirring the resulting solution at 140° C until that the solution is completely volatilized, to obtain a precipitated block, i.e. a precursor;", Liu teaches adding oxalic acid [0010], and completely evaporating the solution as a result of heating and stirring [0010]. With regard to the temperature, "[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation." (MPEP 2144.05).
With regard to "drying the precursor, and grinding the dried precursor, to obtain a precursor powder;" Liu teaches the precursor is ground; it is understood that due to the “completely evaporated” teaching in [0010], that the precursor is dried.
With regard to "and reducing the precursor powder in a hydrogen atmosphere, to obtain a W-Y2O3-ZrO2 composite powder;" Liu teaches performing a two-step reduction under a hydrogen atmosphere [0013]; paragraph [0015] teaches that the result is a reduced W-Zr-Y2O3 composite powder [0015]. With regard to the claimed “ZrO2”, Liu teaches that carbides or oxides formed by Zr and C, O and other impurities are distributed in the grain boundaries [0018]. Thus, while ZrO2 is prima facie expected to be present in small quantities, it is nonetheless present according to [0018].
With regard to "sintering of the W-Y2O3-ZrO2 composite powder loading the W-Y2O3-ZrO2 composite powder into a graphite mold and compacting, putting the loaded graphite mold into a spark plasma sintering furnace, applying a pre-pressure to the W- Y2O3-ZrO2 composite powder," Liu teaches that the obtained powder is placed in a graphite mold, which is then put in a spark plasma sintering furnace for sintering [0015]. Although not explicitly stated, it is understood that the powder is compacted in view of the density being over 98%, which a person of ordinary skill in the art would understand is only achieved from compaction of powder which is a necessary and intrinsic step in spark plasma sintering; the “spark plasma” in “spark plasma sintering” is achieved by passing pulses of current through the punches, which simultaneously compact and pass electrical pulses through the powder compact.
With regard to "vacuuming the spark plasma sintering furnace," it is routine in the powder metallurgical arts for sintering processes to remove atmosphere (by means of creating a vacuum) and/or use an inert or noble gas (such as argon), as doing so prevents oxidation of the sintered material at high temperatures – particularly the high temperatures (e.g. up to 1825°C, see [0015]) required for sintering high melting point metals such as tungsten. As such, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use a vacuum for the spark plasma sintering furnace, in order to reduce the amount of undesired oxidation.
With regard to "and subjecting the W-Y2O3-ZrO2 composite powder to a two-stage heat-preservation sintering;" Liu teaches dividing the sintering process into three steps [0015], which meets the claimed two-stage sintering in view of a third step (i.e. ‘stage’) not being precluded by the open-ended “comprising” claim language stated in the preamble of claim 3.
With regard to "and cooling the sintered W-Y2O3-ZrO2 composite powder in the spark plasma sintering furnace to ambient temperature, to obtain a block of the W- Y2O3-ZrO2 alloy;" Liu teaches the mold is cooled to room temperature with the furnace, and the composite material is obtained immediately [0015]; it is understood from the context that the sintered composite powder and mold are cooled together simultaneously to room temperature, which also meets the BRI of “ambient temperature”.
With regard to "wherein the high-hardness composite oxide dispersion-strengthened tungsten alloy consists essentially of a tungsten phase, and nano-scale Y2O3 and ZrO2 particles dispersed in the tungsten phase," Liu teaches that the composite material has improved hardness [0016], has tungsten oxide and yttrium oxide [0016], meeting the claimed tungsten and yttrium oxide. As discussed above, with regard to the zirconium oxide, Liu teaches that carbides or oxides formed by Zr and C, O and other impurities are distributed in the grain boundaries [0018]. Zirconium oxide is prima facie expected to be present in small quantities, it is nonetheless present according to [0018]. With regard to “nano-scale”, Liu teaches that the large particle size is about 200 nm, and the small particle size is below 50 nm, which meets the BRI of “nano-scale”, absent a specific indication of what “nano-scale” means. With regard to the claimed “consists essentially of” transitional phrase, absent a clear indication in the specification or claims of what the basic and novel characteristics actually are, "consisting essentially of" will be construed as equivalent to "comprising" (MPEP 2111.03 III.).
With regard to "wherein there is a Y-Zr-O ternary phase structure at a coherent/semi-coherent interface in the high-hardness composite oxide dispersion-strengthened tungsten alloy”, Liu does not explicitly teach that there is a Y-Zr-O ternary phase structure; However, in view of there being W-Zr-Y2O3 (as well as zirconium oxide, as discussed above), it is prima facie expected that there is at least one Y-Zr-O ternary phase structure present in the entire composite material “at a coherent/semi-coherent interface” in the alloy, in view of the same initial starting ingredients being used such as yttrium nitrate, zirconium nitrate, triethanolamine, ammonium metatungstate, and oxalic acid, as well as similar processing conditions such as stirring and heating, evaporating, grinding, spark plasma sintering, and cooling. Once a reference teaching product appearing to be substantially identical is made the basis of a rejection, and the examiner presents evidence or reasoning to show inherency, the burden of production shifts to the applicant. "[T]he PTO can require an applicant to prove that the prior art products do not necessarily or inherently possess the characteristics of his [or her] claimed product. Whether the rejection is based on ‘inherency’ under 35 U.S.C. 102, on ‘prima facie obviousness’ under 35 U.S.C. 103, jointly or alternatively, the burden of proof is the same." The burden of proof is similar to that required with respect to product-by-process claims. (MPEP 2112 V).
Regarding claim 4, Liu teaches the method of claim 3 above, and further teaches that during the hydrogen reduction step in one example, the precursor powder is subjected to a first step of reduction at 545-665°C for 55-75 minutes, and then at 750-850°C for 115-135 minutes [0013], which overlaps with the claimed temperature ranges and durations in claim 4. In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists (MPEP 2144.05 I.). With regard to “pyrolysis”, this is prima facie expected to occur based on the same compounds being used from the proposed modification of Liu, and in view of the processing conditions being substantially identical.
Regarding claim 5, Liu teaches the method of claim 3 above, and Liu further teaches that the temperature is first raised to 795-835°C, and then kept for 4-6 minutes which overlaps with the claimed temperature ranges and durations in claim 5, then again raised to 1775-1825°C and kept warm for 1-3 minutes [0015], which is close, but not overlapping with the claimed temperature ranges and durations in claim 5. In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists (MPEP 2144.05 I.). Furthermore, it has been held that a prima facie case of obviousness exists where the claimed ranges or amounts do not overlap with the prior art but are merely close (MPEP 2144.05 I.).
Claims 6-7 are rejected under 35 U.S.C. 103 as being unpatentable over Liu et al. as applied to claims 3 and 5 above, respectively, in view of Luo et al.
Regarding claims 6 and 7, Liu teaches the method of claims 3 and 5 above, respectively, but is silent regarding the limitations set forth in claims 6-7. 
Luo teaches a similar process to the process of Liu (see Abstract of Luo and generally [0010]-[0020] of Luo) that during the sintering process, the pressure does not exceed 14 MPa (in the beginning), and then the pressure thereafter does not exceed 50 MPa, which overlaps with the claimed pressure ranges in claim 6 and 7. With regard to the “constant heating rate” in claims 6 and 7, Luo teaches that the heating rate is 100°C/min, which is a constant rate.  In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists (MPEP 2144.05 I.). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Liu to include the two-stage pressure sintering of Luo, as doing so would advantageously ensure that the pressure is exerted uniaxially (Luo, [0017]) and ensure that the powder material is compacted properly to a high density (Luo, Abstract).
Citation of Pertinent Prior Art
Fangnao et al. (CN105081339B; Espacenet English machine translation cited and attached) discloses a tungsten-zirconium-yttrium ternary alloy powder (Abstract), and further teaches that the process of making the alloy includes using zirconium nitrate in solution with ammonium metatungstate, yttrium nitrate, and distilled water, and ethanol [0025]. 
(NOTE: in the interest of clarity of the record, it appears the terms “sodium metatungstate” and “ammonium metatungstate” in Fangnao are either used interchangeably throughout Fangao’s disclosure, or there are mistakes in the machine translation: nonetheless, either would have been obvious to substitute for one another due to the metatungstate anion being the obvious choice, and the ammonium/sodium cations being mostly irrelevant/unimportant to the final product).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Adil Siddiqui whose telephone number is (571)272-8047. The examiner can normally be reached M-F 9AM-5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Keith Walker can be reached on 571-272-3458. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ADIL A. SIDDIQUI/Examiner, Art Unit 1735